DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 25-26, 28-35, 37-46 are pending.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/22/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-26, 28, 32, 34-35, 37-38, 41, 43, 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by An et al. (US# 2018/0359688 hereinafter referred to as An).

	RE Claim 25, An discloses a User Equipment (UE) comprising:
	Transmission and reception circuitry (See An FIG 5); and
	A controller configured to control the transmission and reception circuitry to:
	receive a plurality of first information for Network Slice selection (See An [0076], [0114] – step 1 – receiving broadcasted slice info such as slice ID used by end device for selecting slice); 
	transmit a request message for establishing a data network session in a first Network Slice (See An [0077], [0150], [0156] – sending attach request message which is used to establish data network session in the first slice ([0156] create session request message)), the request message including one of the plurality of the first information (See An [0077], [0150], [0156] – attach request message including slice ID which is used to create session request message using the included slice ID ([0156])).

	RE Claim 26, An discloses a UE, as set forth in claim 25 above, wherein the data network session is a first session (See An [0156]) and controller is further configured to: 
See An [0117] – end device capable of being connected to multiple network slices; sending connection request for a slice while already being connected to another slice); and 
	Establish a second session in a second Network Slice (See An [0117] – simultaneously connecting to multiple network slices).

	RE Claim 28, An discloses a UE, as set forth in claim 25 above, wherein the first information comprises unique identification information among mobile network operators, public land mobile networks (PLMNs), or mobile network operators and PLMNs (See An [0051] – unique slice ID).

	RE Claim 29, An discloses a UE, as set forth in claim 25 above, wherein the first information comprises unique identification information within a mobile operator or a public land mobile network (See An [0051] – unique slice ID).

	RE Claim 32, An discloses a UE, as set forth in claim 25 above, further comprising: 
	memory configured to store one or more Application identities corresponding to the first information (See An [0140], [0148] – UE receiving and storing Slice ID).

	RE Claim 34, An discloses a communication method comprising:
See An [0076], [0114] – step 1 – receiving broadcasted slice info such as slice ID used by end device for selecting slice); 
	transmitting a request message for establishing a data network session in a first Network Slice (See An [0077], [0150], [0156] – sending attach request message which is used to establish data network session in the first slice ([0156] create session request message)), the request message including one of the plurality of the first information (See An [0077], [0150], [0156] – attach request message including slice ID which is used to create session request message using the included slice ID ([0156])).

	RE Claim 35, An discloses a communication method, as set forth in claim 34 above, wherein the data network session is a first session (See An [0156]), the communication method further comprising: 
	Establishing the first session in the first Network Slice (See An [0117] – end device capable of being connected to multiple network slices; sending connection request for a slice while already being connected to another slice); and 
	Establishing a second session in a second Network Slice (See An [0117] – simultaneously connecting to multiple network slices).

	RE Claim 37, An discloses a communication method, as set forth in claim 34 above, wherein the first information comprises unique identification information among See An [0051] – unique slice ID).

	RE Claim 38, An discloses a communication method, as set forth in claim 34 above, wherein the first information comprises unique identification information within a mobile operator or a public land mobile network (See An [0051] – unique slice ID).

	RE Claim 41, An discloses a communication method, as set forth in claim 34 above, further comprising: 
	storing one or more Application identities corresponding to the first information (See An [0140], [0148] – UE receiving and storing Slice ID).

	RE Claim 43, An discloses a communication method, as set forth in claim 34 above, further comprising: 
	performing an authentication procedure (See An FIG 13 – steps 7-11 – ASS attachment verification); and 
	receiving an activation message (See An [0156] – step 19 – receiving accept message).

	RE Claim 45, An discloses a UE, as set forth in claim 25 above, wherein the controller is further configured to control the transmission and reception circuitry to: 
	transmit an authentication message (See An FIG 13 – steps 7-11 – ASS attachment verification); and 
See An [0156] – step 19 – receiving accept message).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33, 42, 44, 46 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US# 2018/0359688 hereinafter referred to as An) in view of Zong (US# 2019/0021047).

	RE Claim 33, An, modified by Zong, discloses a UE, as set forth in claim 46, wherein the second request message compriese information indicating that the UE is capable of connecting to one or more Network Slices (See Zong FIG 10; [0117] – request message can contain identifier information (i.e. GUTI) used by the network to determine which network slices the UE is capable of connecting to). 

	RE Claim 42, An, modified by Zong, discloses a communication method, as set forth in claim 44, wherein the second request message compriese information indicating that the UE is capable of connecting to one or more Network Slices (See Zong FIG 10; [0117] – request message can contain identifier information (i.e. GUTI) used by the network to determine which network slices the UE is capable of connecting to). 

	RE Claim 44, An discloses a communication method, as set forth in claim 34 above, wherein the request message is a first request message, the communication method further comprising: 
	in an initial connectivity procedure, transmitting a first Radio Resource Control (RRC) message to a base station apparatus (See An [0149] – RRC message), the first See An [0114], [0117] – sequentially repeating steps to select next slice); 
	transmitting a second request message to a core network via the base station apparatus (See An [0150]-[0151] – Attach Request to MME1 via radio access point), the second request message including the second information for selecting the third Network Slice (See An [0150]-[0151]; FIG 13 – Attach Request to MME1 for selecting next network slice to attach to); 
	receiving a first accept message from the core network via the base station apparatus (See An [0156]-[0157] – receiving accept message from core network via base station), wherein the third information is determined based on the second information; and 
	transmitting a first complete message to the core network via the base station apparatus (See An [0156]-[0157] – transmitting completion message via radio access point).
	An does not specifically disclose 
	the first accept message including a Global Unique Temporary Identifier (GUTI) and a third information for selecting a fourth Network Slice allowed by the core network, wherein the third information is determined based on the second information; 
	in a procedure for updating the Tracking Area, 
	transmitting a second RRC message to the base station apparatus, the second RRC message including fourth information for selecting a fifth Network Slice; 

	receiving a second accept message from the core network via the base station apparatus, the second accept message including fifth information for selecting a sixth Network Slice allowed by the core network.
	However, Zong teaches of 
	the first accept message including a Global Unique Temporary Identifier (GUTI) (See Zong [0113], [0130] – assigning GUTI to UE in response to access request from UE) and a third information for selecting a fourth Network Slice allowed by the core network (See Zong FIG 10; [0130]-[0131] – if in the initial connection attempt (i.e. GUTI not yet assigned), response message can assign GUTI for UE and also provide network slice/group ID information the UE is allowed to attach to) wherein the third information is determined based on the second information (See Zong FIG 10 – determining network slice information that pertains to and is sent back to UE (i.e. 405, 406) is based on UE’s requested information (i.e. 401-404));
	in a procedure for updating the Tracking Area (See Zong FIG 11 – TAU (tracking area update) procedure), 
	transmitting a second RRC message to the base station apparatus (See Zong [0079] – RRC messaging), the second RRC message including fourth information for selecting a fifth Network Slice (See Zong FIG 11; [0133] – performing tracking area update for subsequent connection procedures (501, 502)); 
See Zong FIG 11; step 505; [0137]), the third request message including the fourth information for selecting the fifth Network Slice (See Zong FIG 11; step 505; [0137] – request including slice information) and the GUTI (See Zong FIG 11 – including assigned GUTI (501, 502)); and 
	receiving a second accept message from the core network via the base station apparatus (See Zong FIG 11; step 506; [0138] – TAU accept message), the second accept message including fifth information for selecting a sixth Network Slice allowed by the core network (See Zong FIG 11; step 506; [0138] – can contain new service node identity information/GUTI information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the network slice connectivity system, as disclosed in An, comprising the first accept message including a Global Unique Temporary Identifier (GUTI) and a third information for selecting a fourth Network Slice allowed by the core network, wherein the third information is determined based on the second information; 
	in a procedure for updating the Tracking Area, 
	transmitting a second RRC message to the base station apparatus, the second RRC message including fourth information for selecting a fifth Network Slice; 
	transmitting a third request message to the core network via the base station apparatus, the third request message including the fourth information for selecting the fifth Network Slice and the GUTI; and 
See Zong Background; Summary).
  
	RE Claim 46, An discloses a UE, as set forth in claim 25 above, wherein the request message is a first request message and the controller is further configured to control the transmission and reception circuitry to:
	in an initial connectivity procedure, transmitting a first Radio Resource Control (RRC) message to a base station apparatus (See An [0149] – RRC message), the first RRC message including second information for selecting a third Network Slice (See An [0114], [0117] – sequentially repeating steps to select next slice); 
	transmitting a second request message to a core network via the base station apparatus (See An [0150]-[0151] – Attach Request to MME1 via radio access point), the second request message including the second information for selecting the third Network Slice (See An [0150]-[0151]; FIG 13 – Attach Request to MME1 for selecting next network slice to attach to); 
	receiving a first accept message from the core network via the base station apparatus (See An [0156]-[0157] – receiving accept message from core network via base station), wherein the third information is determined based on the second information; and 
See An [0156]-[0157] – transmitting completion message via radio access point).
	An does not specifically disclose 
	the first accept message including a Global Unique Temporary Identifier (GUTI) and a third information for selecting a fourth Network Slice allowed by the core network, wherein the third information is determined based on the second information; 
	in a procedure for updating the Tracking Area, 
	transmitting a second RRC message to the base station apparatus, the second RRC message including fourth information for selecting a fifth Network Slice; 
	transmitting a third request message to the core network via the base station apparatus, the third request message including the fourth information for selecting the fifth Network Slice and the GUTI; and 
	receiving a second accept message from the core network via the base station apparatus, the second accept message including fifth information for selecting a sixth Network Slice allowed by the core network.
	However, Zong teaches of 
	the first accept message including a Global Unique Temporary Identifier (GUTI) (See Zong [0113], [0130] – assigning GUTI to UE in response to access request from UE) and a third information for selecting a fourth Network Slice allowed by the core network (See Zong FIG 10; [0130]-[0131] – if in the initial connection attempt (i.e. GUTI not yet assigned), response message can assign GUTI for UE and also provide network slice/group ID information the UE is allowed to attach to) wherein See Zong FIG 10 – determining network slice information that pertains to and is sent back to UE (i.e. 405, 406) is based on UE’s requested information (i.e. 401-404));
	in a procedure for updating the Tracking Area (See Zong FIG 11 – TAU (tracking area update) procedure), 
	transmitting a second RRC message to the base station apparatus (See Zong [0079] – RRC messaging), the second RRC message including fourth information for selecting a fifth Network Slice (See Zong FIG 11; [0133] – performing tracking area update for subsequent connection procedures (501, 502)); 
	transmitting a third request message to the core network via the base station apparatus (See Zong FIG 11; step 505; [0137]), the third request message including the fourth information for selecting the fifth Network Slice (See Zong FIG 11; step 505; [0137] – request including slice information) and the GUTI (See Zong FIG 11 – including assigned GUTI (501, 502)); and 
	receiving a second accept message from the core network via the base station apparatus (See Zong FIG 11; step 506; [0138] – TAU accept message), the second accept message including fifth information for selecting a sixth Network Slice allowed by the core network (See Zong FIG 11; step 506; [0138] – can contain new service node identity information/GUTI information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the network slice connectivity system, as disclosed in An, comprising the first accept message including a Global Unique Temporary Identifier (GUTI) and a third information for selecting a fourth Network Slice 
	in a procedure for updating the Tracking Area, 
	transmitting a second RRC message to the base station apparatus, the second RRC message including fourth information for selecting a fifth Network Slice; 
	transmitting a third request message to the core network via the base station apparatus, the third request message including the fourth information for selecting the fifth Network Slice and the GUTI; and 
	receiving a second accept message from the core network via the base station apparatus, the second accept message including fifth information for selecting a sixth Network Slice allowed by the core network, as taught in Zong. One is motivated as such in order to provide better network slice selection in an environment with multiple network slices (See Zong Background; Summary).
  
Claims 30, 39 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US# 2018/0359688 hereinafter referred to as An) in view of Vrzic et al. (US# 2019/0021047 hereinafter referred to as Vrzic).

	RE Claim 30, An discloses a UE, as set forth in claim 25 above. An does not specifically disclose wherein the first information comprises a Network Slice Type for Internet of Things. 
See Vrzic [0065] – sending slice type in request message including for MTC type slice).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the network slice connectivity system, as disclosed in An, wherein the first information comprises a Network Slice Type for Internet of Things, as taught in Vrzic. One is motivated as such in order to better manage resource usage and allocation among network slices at scale (See Vrzic Background; Summary).

	RE Claim 39, An discloses a communication method, as set forth in claim 34 above. An does not specifically disclose wherein the first information comprises a Network Slice Type for Internet of Things. 
	However, Vrzic teaches of wherein the first information comprises a Network Slice Type for Internet of Things (See Vrzic [0065] – sending slice type in request message including for MTC type slice).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the network slice connectivity system, as disclosed in An, wherein the first information comprises a Network Slice Type for Internet of Things, as taught in Vrzic. One is motivated as such in order to better manage resource usage and allocation among network slices at scale (See Vrzic Background; Summary).

Allowable Subject Matter
Claims 31 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant's arguments filed 01/22/2021 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVE R YOUNG/Primary Examiner, Art Unit 2477